IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-906

                                        No. COA22-227

                                   Filed 29 December 2022

     Duplin County, No. 17CRS52836

     STATE OF NORTH CAROLINA

                   v.

     DAVID JEROME HESTER, Defendant.


             Appeal by Defendant from judgments entered 11 June 2021 by Judge Michael

     A. Stone in Duplin County Superior Court. Heard in the Court of Appeals 18 October

     2022.


             Attorney General Joshua H. Stein, by Assistant Attorney General Jeremy D.
             Lindsley, for the State.

             Christopher J. Heaney for Defendant-Appellant.


             INMAN, Judge.


¶1           Defendant David Jerome Hester appeals from judgments entered upon jury

     verdicts finding him guilty of felony breaking or entering, felony larceny, and felony

     possession of stolen goods following a series of break-ins at a nonoperational power

     plant (the “plant”) in Duplin County, North Carolina. Defendant contends his trial

     counsel violated his constitutional rights in three distinct ways: (1) conceding

     Defendant’s guilt without his consent; (2) prejudicially indicating to the jury he did
                                        STATE V. HESTER

                                        2022-NCCOA-906

                                       Opinion of the Court



     not believe Defendant’s testimony maintaining his innocence; and (3) after reaching

     an “absolute impasse” as to tactical decisions, disregarding Defendant’s directives.

     After careful review, we remand to the trial court for an evidentiary hearing to

     determine whether Defendant knowingly consented to his counsel’s admissions of

     guilt and dismiss Defendant’s remaining claims without prejudice to filing a motion

     for appropriate relief below.

                   I.   FACTUAL & PROCEDURAL BACKGROUND

¶2         The evidence of record discloses the following:

¶3         In the early morning of 13 December 2017, police found Defendant with his

     girlfriend, April Crisp, and his acquaintance, Jamie Wiggs, inside a warehouse within

     the plant. Although the plant was not in operation, the warehouse contained various

     industrial tools and equipment.

¶4         Michael Houston, a former employee familiar with the plant and its contents,

     visited the plant two or three times a week to ensure its security. During a visit on 6

     November 2017, he found evidence indicating someone had broken into the plant and

     the warehouse: the perimeter fence had been cut, the office door had been pried open,

     several rooms were in disarray, and numerous items were missing including

     computers, radios, cell phones, and keys to areas of the plant. Mr. Houston reported

     this break-in and theft to his supervisors and police.
                                         STATE V. HESTER

                                          2022-NCCOA-906

                                         Opinion of the Court



¶5            A few weeks later, Mr. Houston reported another plant break-in. A forklift fuel

     tank, pipe threaders, and other equipment were missing, and he found carts loaded

     with other items ready to be hauled away. After this alleged break-in, Mr. Houston

     and one of the plant owners installed deer, security cameras inside the warehouse to

     capture any movement. The cameras were programmed to send a text message along

     with photos to the plant owner’s cell phone when movement triggered the cameras.

¶6            The plant owner received a text early in the morning of 13 December 2017,

     notifying him that the cameras had captured movement, and the photos revealed

     people inside the warehouse. He called the Duplin County Sheriff’s Office, and around

     1:25 a.m., Patrol Sergeant Kennedy and Deputy Raynor were dispatched to the plant

     along with State Trooper Edwards. The officers found Defendant, Ms. Crisp, and Mr.

     Wiggs inside the warehouse. They also discovered bolt cutters outside the warehouse

     and, on a chain securing the front gate, a blue lock, which did not belong to the power

     plant.

¶7            An investigator and detective from the Duplin County Sheriff’s Office obtained

     warrants to search the two trucks parked at the plant that night, one of which was

     Defendant’s white 2004 Dodge Ram pickup. In Defendant’s truck bed, the detectives

     found a tap and die set, grinding blades, welding leads, machinery parts, pressure

     gauges, first aid supplies, and red bolt cutters. They also found multiple pairs of work

     gloves and an assortment of keys––labeled, for example, “small gate,” fuel yard,”
                                         STATE V. HESTER

                                         2022-NCCOA-906

                                        Opinion of the Court



       “storage building,” and “front gate,” while other keys had “danger signs” attached to

       them––in the cab of the truck.

¶8           A grand jury indicted Defendant on three counts each of felony breaking and

       entering, felony larceny after breaking and entering, and felony possession of stolen

       goods as well as ancillary counts of habitual felon status and habitual breaking or

       entering for the alleged break-ins at the plant on 5-6 November, 10-11 November,

       and 12-13 December 2017. Defendant pleaded not guilty to all charges.

¶9           Defendant’s case came on for trial on 7 June 2021. Mr. Houston testified that:

       (1) the tagged keys found in Defendant’s truck belonged to the plant; (2) the gloves

       found in Defendant’s truck were the exact type the plant used for welding; and (3)

       other items found in Defendant’s truck were the type of items used at the plant.

       However, neither the property manager nor Mr. Houston could produce an updated,

       itemized list of the property in the plant, and some items Mr. Houston described as

       missing—a large toolbox, a pipe threader, calibration tools, handheld radios, a

       battery charger, and computer hard drives—were not found in Defendant’s Dodge

       pickup truck.

¶ 10         Throughout the trial, defense counsel had ongoing trouble with his hearing.

       After the State rested, Defendant’s counsel requested a Harbinger inquiry because

       Defendant had decided to testify in his defense, and the trial court engaged with

       Defendant about his decision. Before testifying, Defendant told the trial court that
                                          STATE V. HESTER

                                           2022-NCCOA-906

                                          Opinion of the Court



       his counsel “can’t hear well evidently” and that his counsel did not ask several of the

       questions of the witnesses which Defendant had requested. The trial court responded,

       “That’s fine. Thank you, sir,” but did not investigate further.

¶ 11         Defendant testified and maintained his innocence, explaining that on the night

       he and Ms. Crisp were found at the plant, he coasted into the property because his

       truck was having mechanical problems. He could not restart his truck because the

       battery was dead, so he called Mr. Wiggs to help jump-start his car. Once Mr. Wiggs

       arrived, the three entered the plant looking for jumper cables. At some point, Ms.

       Crisp apparently dropped her ring under a forklift, so Mr. Wiggs and Defendant

       moved the forklift to look for it. As a commercial truck driver and part-time welder,

       Defendant kept tools in his truck, including sets of keys, a first aid kit, and graphite

       metal grinding wheels. He testified he never placed any of the plant’s property into

       his truck and had no knowledge of how the plant keys wound up there.

¶ 12         Defense counsel opened his closing argument addressing the jury, “Let me level

       with you. I agree it’s not good to be caught in the act while being in somebody else’s

       building without consent.” Throughout his argument, defense counsel repeatedly

       characterized Defendant as being “caught” and “in the act.”

¶ 13         Before the case was submitted to the jury, the State dismissed the two counts

       of felony possession associated with the 5-6 and 10-11 November break-ins. The jury

       found Defendant guilty of one count each of felony breaking or entering, felony
                                          STATE V. HESTER

                                              2022-NCCOA-906

                                          Opinion of the Court



       larceny after breaking and entering, and felony possession of stolen goods associated

       with the 12-13 December plant break-in but not guilty of the same charges associated

       with the other two break-ins on 5-6 and 10-11 November. Defendant entered an

       Alford plea to habitual felon status. The State dismissed the habitual breaking and

       entering ancillary indictments. The trial court arrested judgment on the felony

       possession of stolen goods charge and sentenced Defendant to 97 to 129 months in

       prison. Defendant gave oral notice of appeal from the criminal judgments.

                                        II.     ANALYSIS

       A. Attorney’s Fees Entered against Defendant

¶ 14         Defendant filed a petition for writ of certiorari with this Court on 20 May 2022,

       challenging the attorney’s fees entered after Defendant gave oral notice of appeal

       from the criminal judgments and months after trial because the trial court did not

       provide Defendant notice or the opportunity to be heard on the issue of attorney’s fees

       as required by State v. Friend, 257 N.C. App. 516, 523, 809 S.E.2d 902, 907 (2018).

¶ 15         Although the trial court entered criminal judgments against Defendant on 11

       June 2021, the trial court did not personally address attorney’s fees with Defendant

       at trial and did not enter an order for attorney’s fees at that time. Instead, the trial

       court apparently entered judgment for attorney’s fees over three months later, on 20

       September 2021. But because Defendant did not include the attorney’s fees judgment

       in the record on appeal and did not supplement the record with the judgment
                                           STATE V. HESTER

                                            2022-NCCOA-906

                                           Opinion of the Court



       pursuant to our Rules of Appellate Procedure, N.C. R. App. P. 9(d), 11(c) (2022), we

       cannot review the judgment, and we deny Defendant’s petition for review of this

       issue.

       B. Defense Counsel Conceded Defendant’s Guilt

¶ 16            Defendant offers three separate arguments contending his counsel’s actions at

       trial violated his constitutional rights. We review each of Defendant’s alleged

       violations of a constitutional right de novo. State v. Garner, 252 N.C. App. 393, 400,

       798 S.E.2d 755, 760 (2017). Upon de novo review, we consider the matter anew and

       freely substitute our own judgment for that of the trial court. State v. Biber, 365 N.C.

       162, 168, 712 S.E.2d 874, 878 (2011).

          1. Implied Admissions of Lesser-Included Offenses

¶ 17            Defendant first argues that his counsel conceded his guilt without his consent

       by referring to Defendant as being “caught” or “in the act” five times throughout the

       closing argument in violation of State v. Harbison, 315 N.C. 175, 337 S.E.2d 504

       (1985). In particular, Defendant contends his counsel’s admission that Defendant

       possessed the stolen keys from the plant and was inside the warehouse without

       consent directly contradicted Defendant’s testimony and amounted to a concession of

       Defendant’s guilt on all charges associated with the 12-13 December plant break-ins,

       or, at the very least, the lesser-included offenses of misdemeanor breaking or entering

       and misdemeanor possession of stolen goods. We conclude that, by conceding
                                           STATE V. HESTER

                                           2022-NCCOA-906

                                          Opinion of the Court



       Defendant was at the plant without permission and possessed the plant’s stolen keys,

       defense counsel admitted Defendant’s guilt as to one count of misdemeanor breaking

       or entering and one count of misdemeanor possession of stolen goods. Such

       admissions by counsel required Defendant’s consent.

¶ 18         “A criminal defendant suffers a per se violation of his constitutional right to

       effective assistance of counsel when his counsel concedes the defendant’s guilt to the

       jury without his prior consent.” State v. McAllister, 375 N.C. 455, 456, 847 S.E.2d 711,

       712 (2020) (citing Harbison, 315 N.C. at 180, 337 S.E.2d at 507-08). A constitutional

       violation exists whether the admission is express or implied. Id. at 475, 847 S.E.2d at

       723. “Admitting a fact is not equivalent to an admission of guilt.” Id. at 469, 847

       S.E.2d at 720 (citation omitted). And “defense counsel can admit an element of a

       charge without triggering a Harbison violation.” State v. Arnette, 276 N.C. App. 106,

       2021-NCCOA-42, ¶¶ 42, 45. Requesting that the jury find a defendant not guilty

       cannot serve to negate trial counsel’s previous admissions. See State v. Cholon, 284

       N.C. App. 152, 2022-NCCOA-415, ¶ 26.

¶ 19         Unlike other types of ineffective assistance of counsel claims reviewed

       pursuant to Strickland v. Washington, 466 U.S. 668, 80 L. Ed. 2d 674 (1984), a

       defendant whose counsel commits Harbison error is not required to demonstrate

       prejudice to obtain relief. Harbison, 315 N.C. at 179-80, 337 S.E.2d at 507 (“[W]hen

       counsel to the surprise of his client admits his client’s guilt, the harm is so likely and
                                         STATE V. HESTER

                                          2022-NCCOA-906

                                         Opinion of the Court



       so apparent that the issue of prejudice need not be addressed.”). No showing of

       prejudice is required, in large part, because a concession without consent violates a

       defendant’s “absolute right to plead not guilty—a decision that must be made

       knowingly and voluntarily by the defendant himself and only after he is made aware

       of the attendant consequences of doing so.” McAllister, 375 N.C. at 463, 847 S.E.2d at

       716 (citing Harbison, 315 N.C. at 180, 337 S.E.2d at 507).

¶ 20         Recently, in State v. McAllister, our Supreme Court applied Harbison to a

       context in which defense counsel impliedly admitted the defendant’s guilt during his

       closing argument. 375 N.C. at 473, 847 S.E.2d at 722. The defendant in McAllister

       was charged with four crimes—assault on a female, rape, sexual offense, and assault

       by strangulation. Id. at 472-73, 847 S.E.2d at 722. During closing argument, counsel

       stated, “You heard him admit that things got physical. You heard him admit that he

       did wrong. God knows he did.” Id. at 473, 847 S.E.2d at 722. Counsel further asserted

       that the defendant was “being honest” in his videotaped interview with law

       enforcement when he admitted to smacking, grabbing, backhanding, and pushing the

       victim. Id. at 473-74, 847 S.E.2d at 722-23. Counsel did not address the assault on a

       female charge during closing, but he repeatedly mentioned the other three, more

       severe charges. Id. at 474, 847 S.E.2d at 722-23. Finally, defense counsel asked the

       jury to find the defendant not guilty on the three more severe charges yet made no

       such request for the charge of assault on a female. Id. The Court held defense counsel
                                          STATE V. HESTER

                                           2022-NCCOA-906

                                          Opinion of the Court



       impliedly admitted defendant’s guilt on this count, resulting in Harbison error, by:

       (1) vouching for the truth of the defendant’s interview statements; (2) interjecting his

       personal opinion to imply the defendant lacked justification in his use of force towards

       the victim; and (3) omitting the charge of assault on a female from the list of charges

       for which he asked the jury to find the defendant not guilty. Id.

¶ 21         Here, Defendant was charged with three separate instances of three crimes—

       felony breaking or entering, felony larceny after breaking or entering, and felony

       possession of stolen goods—and respective lesser-included offenses. Felonious

       breaking or entering has three elements: that a defendant (1) breaks or enters; (2) a

       building; (3) with the intent to commit a felony or larceny therein. State v. Williams,

       330 N.C. 579, 585, 411 S.E.2d 814, 818 (1992); N.C. Gen. Stat. § 14-54(a) (2021). Non-

       felonious breaking or entering differs in that it need not be done with the intent to

       commit a felony so long as the breaking or entering was wrongful, without any claim

       of right. § 14-54(b). Felony larceny after breaking and entering has four elements:

       that a defendant (1) takes and carries away another person’s property; (2) without

       that person’s consent; (3) from a building after breaking and entering; and (4)

       knowing that he was not entitled to deprive the victim of the item’s use. State v.

       Redman, 224 N.C. App. 363, 365-66, 736 S.E.2d 545, 548 (2012); N.C. Gen. Stat. § 14-

       72(b)(2) (2021). Felony possession of stolen goods also has four elements: that a

       defendant (1) possessed personal property; (2) which was stolen pursuant to a
                                         STATE V. HESTER

                                          2022-NCCOA-906

                                         Opinion of the Court



       breaking or entering; (3) knowing or having reasonable grounds to believe the

       property was stolen pursuant to a breaking or entering; and (4) acted with a dishonest

       purpose. State v. McQueen, 165 N.C. App. 454, 459, 598 S.E.2d 672, 676 (2004); N.C.

       Gen. Stat. § 14-71.1 (2021). Misdemeanor possession of stolen goods differs from

       felonious possession only in that the State need not prove that the property was stolen

       pursuant to a breaking or entering. See § 14-72(a).

¶ 22         Defense counsel described Defendant as “caught” or “in the act” several times

       during closing argument:

                          Let me level with you. I agree it’s not good to be
                    caught in the act while being in somebody else’s building
                    without consent.

                          It ain’t good to identify yourself to then er caught on
                    camera while you are in somebody else’s building without
                    consent.

                    ....

                          And that happened because they were caught in the
                    act and they searched the trucks. One of them being Mr.
                    Hester’s truck, a 2004 Dodge Ram.

                    ....

                           And when it comes to the December, the last
                    incident where he was in the act, it was in the warehouse,
                    they’re bringing three charges; felony breaking and
                    entering, felony larceny after breaking and entering, and
                    felony possession of stolen goods.

                    ....
                                          STATE V. HESTER

                                           2022-NCCOA-906

                                         Opinion of the Court



                          I agree with you, it looks pretty bad for the December
                    12th, 13th offense, when you are in a warehouse caught,
                    bundled up in the wintertime, and identify yourself on
                    camera. That looks pretty bad. But does that prove––does
                    that––anything else?

       (Emphasis added). Then defense counsel addressed the “elephant in the room, the

       keys,” which “appear[ed] to belong to the power plant,” quipping “keys don’t grow

       from the ground and they don’t materialize as in Star Trek.” In closing, defense

       counsel urged the jurors not to “shut [their] eyes to what [they] saw” but ultimately

       requested a not guilty verdict on all counts.

¶ 23         Coloring defense counsel’s statements as an acknowledgement of the

       undisputed fact that Defendant was in the warehouse at the plant on the night of 13

       December, the State argues defense counsel did not admit Defendant’s guilt of the

       charged offenses, expressly or impliedly, during closing argument. That Defendant

       was inside the warehouse on 12-13 December was not disputed at trial; Defendant

       admitted he entered the plant warehouse, and police found him there. But Defendant

       never conceded in his testimony that he was there without consent. Beyond

       Defendant’s presence in the plant, defense counsel’s repeated characterization of

       Defendant as “caught” and “in the act” at the plant implied he was there unlawfully,

       without consent of its owners. Defendant also denied putting any plant property in

       his truck and testified he “didn’t know” how the keys got there. He never admitted he

       had actual or constructive possession of the keys. Yet, defense counsel referred to the
                                          STATE V. HESTER

                                           2022-NCCOA-906

                                          Opinion of the Court



       keys as the “elephant in the room,” which “don’t grow from the ground” and “don’t

       materialize as in Star Trek” and conceded the keys found in Defendant’s truck

       “appear[ed] to belong to the power plant.”

¶ 24         As in McAllister, defense counsel in this case undermined Defendant’s

       credibility by casting doubt on his testimony at trial, interjected his personal opinion

       that Defendant had been caught “in the act,” and made implied admissions of

       Defendant’s guilt as to the lesser-included crimes of misdemeanor breaking or

       entering and misdemeanor possession of stolen goods. See McAllister, 375 N.C. at

       474, 847 S.E.2d at 722-23; State v. Matthews, 358 N.C. 102, 109, 591 S.E.2d 535, 540

       (2004) (“For us to conclude that a defendant permitted his counsel to concede his guilt

       to a lesser-included crime, the facts must show, at a minimum, that defendant knew

       his counsel were going to make such a concession. Because the record does not

       indicate defendant knew his attorney was going to concede his guilt to second-degree

       murder, we must conclude defendant’s attorney made this concession without

       defendant’s consent, in violation of Harbison.” (emphasis in original)). Cf. State v.

       Gainey, 355 N.C. 73, 92-93, 558 S.E.2d 463, 476 (2002) (holding no concession of guilt

       because of “the consistent theory of the defense that defendant was not guilty”); State

       v. Greene, 332 N.C. 565, 572, 422 S.E.2d 730, 734 (1992) (holding no admission of

       guilt where “[t]he clear and unequivocal argument was that the defendant was

       innocent of all charges”). And like counsel in McAllister, defense counsel only
                                          STATE V. HESTER

                                           2022-NCCOA-906

                                          Opinion of the Court



       challenged the State’s evidence for the charges associated with the first two alleged

       break-ins, not the third, for which he was convicted. See McAllister, 375 N.C. at 474,

       847 S.E.2d at 722-23.

¶ 25         As in Harbison and Matthews, defense counsel’s admissions to the lesser-

       included crimes of misdemeanor breaking or entering and misdemeanor possession

       of stolen goods amount to Harbison error. See Harbison, 315 N.C. at 178-81, 337

       S.E.2d at 506-08 (remanding for a new trial where defense counsel explicitly admitted

       the defendant’s guilt during closing argument and requested the jury convict him of

       the lesser crime without the defendant’s consent); Matthews, 358 N.C. at 109, 591

       S.E.2d at 540 (“Harbison requires that the decision to concede guilt to a lesser

       included crime ‘be made exclusively by the defendant.’” (quoting Harbison, 315 N.C.

       at 180, 337 S.E.2d at 507)). Defense counsel’s ultimate request to the jury for a not

       guilty verdict on all counts cannot negate his admissions of Defendant’s guilt for those

       misdemeanor crimes. See Cholon, ¶ 26.

¶ 26         Recognizing the McAllister Court’s admonition that a “finding of Harbison

       error based on an implied concession of guilt should be a rare occurrence,” McAllister,

       375 N.C. at 476, 847 S.E.2d at 724, we conclude this case presents such an occurrence.

       Defense counsel’s comments about the keys and Defendant’s presence at the

       warehouse without consent constitute the “functional equivalent of an outright

       admission of the defendant’s guilt as to” the crimes of misdemeanor breaking or
                                          STATE V. HESTER

                                           2022-NCCOA-906

                                          Opinion of the Court



       entering and misdemeanor possession of stolen goods. Id. at 475, 847 S.E.2d at 723

       (citation omitted). While perhaps a valid trial strategy, such admissions required

       Defendant’s consent. Id., 847 S.E.2d at 723-24; Harbison, 315 N.C. at 180, 337 S.E.2d

       at 507 (“This Court is cognizant of situations where the evidence is so overwhelming

       that a plea of guilty is the best trial strategy. However, the gravity of the

       consequences demands that the decision to plead guilty remain in the defendant’s

       hands.”).

          2. No Record Evidence Defendant Consented to Admissions

¶ 27         Having determined defense counsel implicitly admitted Defendant’s guilt to

       two misdemeanor crimes, we must next consider whether Defendant consented to the

       admissions. After the State rested, defense counsel indicated to the trial court that

       the defense would “most likely not” present any evidence. However, following a break

       for lunch, defense counsel informed the trial court that his client wished to testify

       and asked the trial court “to engage in the Harbinger (sic) inquiry to make sure that

       the defendant understands the risks he faces in choosing to testify.” The trial court

       distinguished between Harbinger and Harbison and then apprised Defendant of his

       right to remain silent and not testify. Before he testified, Defendant expressed concern

       that his counsel had difficulty with his hearing and failed to ask witnesses questions

       he requested. The trial court responded, “That’s fine. Thank you, sir” but did not

       investigate further. Notwithstanding this exchange about Defendant’s choice to
                                         STATE V. HESTER

                                          2022-NCCOA-906

                                         Opinion of the Court



       testify, neither defense counsel nor the trial court engaged with Defendant about his

       right to consent to any admission by his counsel pursuant to Harbison, though

       Defendant maintained his innocence throughout trial. See Harbison, 315 N.C. at 177,

       180, 337 S.E.2d at 506-07 (holding prejudicial error where counsel requested that the

       jury find the defendant guilty of manslaughter instead of first-degree murder but “the

       defendant steadfastly maintained that he acted in self-defense”).

¶ 28         “[A]n on-the-record exchange between the trial court and the defendant is the

       preferred method of determining whether the defendant knowingly and voluntarily

       consented to an admission of guilt during closing argument,” but such a colloquy is

       not the “sole measurement of consent.” State v. Thompson, 359 N.C. 77, 120, 604

       S.E.2d 850, 879 (2004) (citation omitted). Our Supreme Court has “made clear that

       the absence of any indication in the record of defendant’s consent to his counsel’s

       admissions will not—by itself—lead us to ‘presume defendant’s lack of consent.’”

       McAllister, 375 N.C. at 477, 847 S.E.2d at 725 (citations omitted).

¶ 29         Therefore, we remand to the trial court for an evidentiary hearing as soon as

       practicable for the sole purpose of determining whether Defendant knowingly

       consented in advance of his counsel’s admissions of guilt to misdemeanor breaking or

       entering and misdemeanor possession of stolen goods. See id.; Cholon, ¶¶ 28-29

       (remanding for an evidentiary hearing to determine whether the defendant

       knowingly consented to his counsel’s admissions). On remand, the trial court shall
                                           STATE V. HESTER

                                            2022-NCCOA-906

                                           Opinion of the Court



       make findings of fact and conclusions of law and enter an order. See McAllister, 375

       N.C. at 477, 847 S.E.2d at 725.

       C. Defendant’s Remaining Claims

¶ 30         In the event the trial court determines Defendant consented to his counsel’s

       admissions on remand, and thus no Harbison error exists, Defendant also argues: (1)

       for the same reasons outlined above, defense counsel violated his Sixth Amendment

       right to counsel by prejudicially indicating to the jurors he did not believe Defendant

       was innocent, contradicting Defendant’s testimony, and undermining Defendant’s

       credibility; and (2) after Defendant and his counsel reached an “absolute impasse”

       about tactical decisions, defense counsel disregarded, intentionally or because of a

       hearing impairment, his directives about examining witnesses. These claims may be

       rendered moot by the trial court’s determination of the Harbison issue on remand,

       and in any event cannot be decided on the record before us. We therefore dismiss

       Defendant’s remaining claims without prejudice to him filing a motion for

       appropriate relief below. See State v. Floyd, 369 N.C. 329, 341, 794 S.E.2d 460, 468

       (2016); State v. Kinch, 314 N.C. 99, 106, 331 S.E.2d 665, 669 (1985).

                                    III.     CONCLUSION

¶ 31         For the reasons set forth above, we remand to the trial court for an evidentiary

       hearing regarding Defendant’s Harbison claim, and we dismiss Defendant’s

       remaining claims without prejudice to Defendant filing a motion for appropriate
                                STATE V. HESTER

                                 2022-NCCOA-906

                                Opinion of the Court



relief.

          REMANDED IN PART; DISMISSED IN PART.

          Judges COLLINS and JACKSON concur.